FILED

APR “8 2015

UNITED STATES DISTRICT COURT Clerk, U_s_ District & Bankruptcy

FOR THE DISTRICT OF COLUMBIA Courts forms Dlstrlctof Columbia
KERRY SHEA PRICE, )
)
Plaintiff, )
) Case: 1:15—cv-00486
V_ ) Assigned To : Unassigned
) Assign. Date : 4/6/2015
MICHERIE LLC.’ et a,” ) Description: Pro Se Gen. Civil (F Deck)
)
Defendants. )
” MEMORANDUM OPINION

This matter is before the Court on plaintiff’s application to proceed in forma pauperis and

his pro se civil complaint. The application will be granted, and the complaint will be dismissed

without prejudice.

Plaintiff, a former employee of defendants, alleges that he has been physically assaulted,
forced to work in unhealthy conditions, and subjected to harassment, retaliation and a hostile

work environment, causing him to suffer mental and emotional distress.

Federal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts

have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different states. See 28 U.S.C. § 1332(a). Because plaintiff‘s complaint
does not set forth a constitutional or statutory basis for his claims, it is not apparent that this
action arises under the United States Constitution or federal law. Notwithstanding his demand
for damages in excess of $75,000, on the face of the complaint, plaintiff has not established

complete diversity of citizenship. Accordingly, the complaint will be dismissed for lack of

subject matter jurisdiction.

 

An Order consistent with this Memorandum Opinion is issued separately.